Appeal by claimant from a decision of the Workmen’s Compensation Board denying a claim on the ground that there was no accident, notice or causal relation. In disallowing the claim the board stated: “Upon review of the record we find no accident, no notice and no causal relation. The claim of accident seems to be an afterthought. No history of it was given to any one and no attempt to assert the claim was made until several months after the occurrence. His version of the occurrences of the day in question is almost incredible. The medical evidence introduced indicates that the condition is the result of the progression of a pre-existing arteriosclerotic heart disease.” ‘The decision of the board is supported by substantial evidence. Decision affirmed, without costs. Gibson, P. J., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.